BILL OF COSTS
TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-14-00145-CV

            Texas G&S Investments, Inc. d/b/a Texas Money Exchange

                                         v.

                          Constellation NewEnergy, Inc.

   (No. 1023611 IN COUNTY CIVIL COURT AT LAW NO 4 OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES         PAID/DUE         STATUS            PAID BY
   CLK RECORD           $7.00        07/11/2014          PAID             UNK
     MT FEE            $10.00        07/02/2014         E-PAID            APE
SUPP CLK RECORD        $17.00        07/01/2014          PAID             ANT
   CLK RECORD          $212.00       04/10/2014          PAID             ANT
   RPT RECORD          $32.00        03/12/2014          PAID             ANT
      FILING           $175.00       03/04/2014         E-PAID            ANT
STATEWIDE EFILING      $20.00        03/04/2014         E-PAID            ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $473.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.
    IN TESTIMONY WHEREOF, witness
    my hand and the Seal of the COURT
    OF APPEALS for the Fourteenth District
    of Texas, May 15, 2015.




2